Notice of Pre-AIA  or AIA  Status
 1.        The present application is being examined under the pre-AIA  first to invent provisions.              
                               
Double Patenting
2.         A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
3.       Claims 1-14 /are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-14 of prior U.S. Patent No. 11,188, 998.   This is a statutory double patenting rejection.

 4.     The non- statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A no statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.       Claim 1-14 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1-18 of the U.S. Patent No. 6,996,251.  Although the conflicting claims are not identical, however they are not patentably distinct from each other because they claim the same subject matter because independent claims 1, 9 and 14 of the instant application include limitations recited in independent claim 12 of U.S. Patent No. 6,996,251.  Furthermore independent claims 1, 9 and 14 are obvious in view of independent claim 12 of the U.S. Patent No. 6,996,251.
           Regarding claims 1, 9 and 14  of the instant application and  claim 12 of US Patent No. 6,996, 251 discloses:
            interfacing with a device and acquiring information with the device from an environment external to the device to be transmitted to a receiving facility and for transmitting the acquired information thereto (US Patent No. 6,996, 251, claim 12, lines 1-2), comprising:
          the device including a capture device and the capture device controlled to capture the information from the external environment where the information is selected from the group consisting of a video segment, a still image and an audio segment, each of which varies in real time in the external environment and relative to time in the external environment prior to capture by the capture device, and converting the information to converted information for storage in a storage area as captured information (US Patent No. 6,996, 251, claim 12, lines 1
-3);
            controlling a device processor to create a file comprised of the captured information associated with a representation of the date and time of the capture of the information as augmented captured information, wherein said representation of the date and time information in association with the captured information forms the file containing the augmented captured information (US Patent No. 6,996, 251, claim 12, lines 5-10);
            controlling an encryptor on the device processor to encrypt the augmented captured information as an encrypted file containing encrypted augmented captured information (US Patent No. 6,996, 251, claim 12, lines 17-18),
           controlling the device processor to initiate a signing operation for adding signature information to the file including the encrypted augmented captured information to provide an identifiable encrypted file, which signature information is not part of the file containing the augmented captured information, wherein the signature information provides information to the receiving facility that allows identification of the party claiming to have created the captured information for later identification of the party (US Patent No. 6,996, 251, claim 12, lines 12-16 and lines 17-27),
             controlling the device processor to place the identifiable encrypted file including both the encrypted augmented captured information and the unencrypted signature  information in association with subscriber information as a transmission file for transmission to a receiving facility requiring the subscriber information, the subscriber information required at the receiving facility for a lookup operation to obtain additional information to allow further processing of the augmented captured information at the receiving facility (US Patent No. 6,996, 251, claim 12, lines 17-27);
             controlling a transmitter on the device for transmitting said transmission file to 
receiving facility in order to further process the augmented captured information at the receiving facility (US Patent No. 6,996, 251, claim 12, lines 27-30); and 
              receiving the transmission file and accepting the identifiable encrypted file after verification of the subscriber information (US Patent No. 6,996, 251, claim 12, lines 31-34).
                Similarly dependent claims 2-8  and 10-13 are also obvious in view of claims 1-18 of the US Patent No. 6,996, 251).
   	 
                              Communication
6.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is (571)272-7398.  The examiner can normally be reached on Monday-Friday 8:00AM -5:00 PM.
           If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISHRAT I. SHERALI
Examiner
Art Unit 2667

/ISHRAT I SHERALI/
Primary Examiner, Art Unit 2667
October 4 2022